Bowles, Justice.
We granted the writ of certiorari in this condemnation case to review the Court of Appeals’ opinion in Shelkeith, Inc. v. Dept. of Transportation, 146 Ga. App. 581 (246 SE2d 706) (1978), which held that under White v. Ga. Power Co., 237 Ga. 341 (227 SE2d 385) (1976), the factfinder’s refusal to award additional damages in a condemnation case is final and cannot be disturbed.
In light of our recent holding in DeKalb County v. *712Trustees &c. B. P. O. Elks, 242 Ga. 707 (1978) in which White, supra, was overruled, the issue raised by this appeal has become moot. Therefore, the writ of certiorari is dismissed as improvidently granted.
Submitted November 3, 1978
Decided December 5, 1978.
Kimzey, Kimzey & Carter, Herbert B. Kimzey, M. Keith York, Tom Carter, for appellants.
Gross, Stowe & Shepherd, Millard B. Shepherd, Jr., for appellee.

Appeal dismissed.


All the Justices concur, except Nichols, C. J., Undercofler, P. J., and Hill, J., who concur in the judgment only.